         CASE 0:20-cv-02049-MJD-TNL Doc. 15 Filed 10/06/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 Minnesota Voters Alliance, Ronald Moey,                       Court File No. 20-CV-02049
 Marissa Skaja, Charles R. Halverson, Blair L.
 Johnson,


                        Plaintiffs,                      AMENDED NOTICE OF
 vs.                                                         HEARING

 City of Minneapolis,

                        Defendant.


TO: ABOVE NAMED DEFENDANTS

                                      NOTICE OF HEARING

       PLEASE TAKE NOTICE that Plaintiffs Minnesota Voters Alliance, Ronald Moey,

Marissa Skaja, Charles R. Halverson, Blair L. Johnson, by and through undersigned counsel,

will bring on for hearing its Motion for a Temporary Restraining Order, before the

Honorable Michael J. Davis, United States District Court Judge for the U.S. District Court

for the District of Minnesota, via Zoom videoconference, on October 15, 2020, at 1:00 p.m.


 Dated: October 6, 2020.                          /s/Erick G. Kaardal
                                                 Erick G. Kaardal, 229647
                                                 Special Counsel for Amistad Project of the
                                                 Thomas More Society
                                                 Mohrman, Kaardal & Erickson, P.A.
                                                 150 South Fifth Street, Suite 3100
                                                 Minneapolis Minnesota 55402
                                                 Telephone: (612) 341-1074
                                                 Facsimile: (612) 341-1076
                                                 Email: kaardal@mklaw.com
                                                 Attorneys for Plaintiffs
